NO. 07-08-0089-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL B

                                  OCTOBER 7, 2008

                         ______________________________


                       BILLIE DEAN RANDOLPH, APPELLANT

                                            v.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

               FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

            NO. A16933-0609; HON. ROBERT W. KINKAID, PRESIDING

                        _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                              MEMORANDUM OPINION


      Appellant, Billie Dean Randolph, pled guilty to possession of a controlled substance,

methamphetamine, of less than one gram. Appellant was sentenced to a term of one year

in a state jail and a fine of $750.00. The term of confinement and fine were suspended

and appellant was placed on community supervision for a period of one year. The State

subsequently filed a motion to revoke appellant’s community supervision. Appellant pled
“true” to five violations of his community supervision and “not true” to two allegations. The

trial court found all seven allegations to be true and sentenced appellant to confinement

in a state jail facility for a period of one year and further, that appellant pay the original fine

in the amount of $750.00. This appeal followed. We affirm.


       Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his motion

to withdraw, counsel certifies that he has diligently reviewed the record, and in his opinion,

the record reflects no reversible error upon which an appeal can be predicated. Id. at 744-

45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978), counsel

has candidly discussed why, under the controlling authorities, there is no error in the trial

court’s judgment. Additionally, counsel has certified that he has provided appellant a copy

of the Anders brief and motion to withdraw and appropriately advised appellant of his right

to file a pro se response in this matter.          Stafford v. State, 813 S.W.2d 503, 510

(Tex.Crim.App. 1991). The court has also advised appellant of his right to file a pro se

response. Appellant has filed a response, however, the response raises no grounds that

are not frivolous.1


       By his Anders brief, counsel raises grounds that could possibly support an appeal,

but concludes the appeal is frivolous. We have reviewed these grounds and made an

independent review of the entire record to determine whether there are any arguable

grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346,




       1
           Appellant’s response would be more appropriately deemed a plea for leniency.
102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005). We

have found no such arguable grounds and agree with counsel that the appeal is frivolous.


       Accordingly, counsel’s motion to withdraw is hereby granted and the trial court’s

judgment is affirmed.2


                                                   Mackey K. Hancock
                                                        Justice


Do not publish.




       2
        Counsel shall, within five days after this opinion is handed down, send his client a
copy of the opinion and judgment, along with notification of appellant’s right to file a pro se
petition for discretionary review. See TEX . R. APP. P. 48.4.